Citation Nr: 1428668	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for an umbilical hernia.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran performed active duty training from February 28, 2006 to June 9, 2006, active duty from January 2007 to June 2008 and unverified service from September 2009 to January 2010.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 and November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2010, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of entitlement to service connection for residuals of basal cell carcinoma of the nose, thus the issue is no longer before the Board.

In February 2013, the American Legion withdrew its representation of the appellant and there has been no new evidence of representation since that time.

In April 2013, the appellant attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.

A review of the appellant's Virtual VA and VBMS files reveal pertinent records as noted below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional evidentiary development is necessary before the claims can be properly adjudicated.  During his April 2013 hearing the appellant asserted he served on active duty from September 2009 to January 2010.  Verification of all periods of service, as well as the appellant's status during all periods of service is needed to properly adjudicate the claims on the merits.

In October 2013, the appellant submitted an April 2013 medical opinion from a physician working at the Spartanburg, South Carolina VA medical facility.  This evidence, however, was submitted without a waiver of initial review of this evidence by the RO.  As such, further development is in order.  38 C.F.R. § 20.1304 (2013).

In addition, clarification is needed as to what medical evidence this physician relied upon in reaching the medical conclusions stated.  Further, in light of this new April 2013 opinion, the Board finds that the October 2012 VA examiner should review and comment on this new evidence.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that he identify any private treatment records that might be outstanding, as needed.  Obtain all pertinent outstanding treatment records, to include records from the VA Spartanburg Community Based Outpatient Clinic.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center as well as the South Carolina Army National Guard to verify every date of service and type of service performed, i.e., active duty, active duty for training, and inactive duty training.  Please note that a report outlining the appellant's retirement points does not fulfill this direction.  If these offices are unable to provide all pertinent dates, then:  

(a)  Contact the Defense Finance and Accounting Services as well as any other appropriate records repository and request they identify, based on the appellant's payroll record, all periods of active duty for training and inactive duty training with any reserve or national guard unit to include the South Carolina National Guard.  Attempts to secure this evidence should be clearly documented in the file, along with any negative responses.  

(b)  Thereafter, create a report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the South Carolina National Guard.  Include a copy of that summary in the claims file.  

3.  After the aforementioned development has been completed, contact the Spartanburg VA physician who prepared the April 2013 letter, and request clarification as to what medical evidence was relied upon in reaching the stated conclusions.  

4.  Thereafter, refer the appellant's claims file to the 2012 VA examiner for an addendum opinion.  Ask the 2012 VA examiner to comment on the April 2013 opinion from the Spartanburg VA physician.  The 2012 examiner should specify whether he agrees or disagrees with the April 2013 opinions and explain the basis for any agreement or disagreement.  If the 2012 compensation examiner is not available, then a qualified physician should be appointed to review all of the evidence of record, to include any Virtual VA and VBMS file, and address the April 2013 opinion.  The examiner must be provided access to the claims file, to include Virtual VA and VBMS file documents.

5.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the claimant with a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

